DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because the phrase “the guide (12) of T-shaped configuration” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 6,923,297).
Regarding claim 1, Thomas discloses a disc brake for vehicles (see Abstract, FIGS. 1-3), comprising: a brake disc (4), at least two brake linings (2, 3), an adjusting spindle (24, 25) axially adjustable toward the brake linings (see col. 3, lines 22-24) for setting an air play between the brake linings and the brake disc (see col. 3, lines 28-32), the adjusting spindle having: a pressure plate (26) arranged on the adjusting spindle on a side facing the brake linings (see FIG. 3), and a pressure piece (17A) arranged on the adjusting spindle on a side axially opposite from the brake linings (see FIG. 3), wherein the pressure piece has an anti-rotation safeguard (25B, 27) for blocking a rotation of the see col. 3, lines 28-38), and the anti-rotation safeguard axially engages the adjusting spindle (see FIG. 3).  
Regarding claim 2, Thomas discloses that the anti-rotation safeguard comprises a fixing element (25B), with an opening (25B), and a connecting element (27) configured to engage the opening of the fixing element (see FIG. 7). 
Regarding claim 7, Thomas discloses that the connecting element and the pressure piece are configured as one structural unit (see FIG. 3). 
Regarding claim 11, Thomas discloses that the fixing element (25B) is arranged on the adjusting spindle axially opposite from the pressure plate (see FIG. 3), the fixing element (25B) and the adjusting spindle (25) being configured as one structural unit (see FIG. 3).  
Regarding claim 12, Thomas discloses that the adjusting spindle has a bore (25B) along an axial axis (see FIG. 3), and the bore complements the connecting element in length and shape (see col. 3, lines 33-38; FIG. 3).  
Regarding claim 13, Thomas discloses that the opening of the fixing element (25B) complements the connecting element (27) in shape (see col. 3, lines 33-38).
Claims 1-3, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angerfors (US 6,269,914).
Regarding claim 1, Angerfors discloses a disc brake for vehicles (see Abstract, FIGS. 1-3), comprising: a brake disc (3), at least two brake linings (4, 5), an adjusting spindle (16, 25) axially adjustable toward the brake linings (see col. 4, lines 49-65) for setting an air play between the brake linings and the brake disc (see col. 4, lines 49-65), the adjusting spindle having: a pressure plate (29) arranged on the adjusting spindle on a side facing the brake linings (see FIG. 2), and a pressure piece (21) arranged on the adjusting spindle on a side axially opposite from the brake linings (see FIG. 2), wherein the pressure piece has an anti-rotation safeguard (30, 32) for blocking a rotation of the adjusting spindle see col. 3, lines 33-43), and the anti-rotation safeguard axially engages the adjusting spindle (see FIG. 2).  
Regarding claim 2, Angerfors discloses that the anti-rotation safeguard comprises a fixing element (32), with an opening (32), and a connecting element (30) configured to engage the opening of the fixing element (see FIGS. 2, 3). 
Regarding claim 3, Angerfors discloses that the connecting element is connected in a positively locking manner to the pressure piece (see FIG. 2; see also col. 3, lines 28-33).  
Regarding claim 8, Angerfors discloses that the connecting element has a rectangular, square or hexagonal cross-section (see col. 3, lines 41-43).  
Regarding claim 11, Angerfors discloses that the fixing element (32) is arranged on the adjusting spindle axially opposite from the pressure plate (21) (see FIG. 2), the fixing element (32) and the adjusting spindle (25) being configured as one structural unit (see FIG. 2).  
Regarding claim 12, Angerfors discloses that the adjusting spindle has a bore (32) along an axial axis (see FIG. 2), and the bore complements the connecting element in length and shape (see FIGS. 2, 3).  
Regarding claim 13, Angerfors discloses that the opening of the fixing element complements the connecting element in shape (see FIGS. 2, 3).
Allowable Subject Matter
Claims 4-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose that axially in the direction of the adjusting spindle, the pressure piece has a guide of T-shaped configuration for receiving the connecting element.

Regarding claim 9, the prior art of record does not disclose that the fixing element is arranged in a positively locking manner in a groove of the adjusting spindle, axially opposite from the pressure plate.
Regarding claim 10, the prior art of record does not disclose that the fixing element is a plate made of a metal material or a plastic.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 15, 2021